DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10, 21, 22 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0020302 (published 18 January 2018) (“Rasmussen”) and US Patent Application Publication 2016/0007110 (published 07 January 2016) (“Silvestri”).
Claims 2–6 and 11–15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rasmussen; Silvestri and US Patent Application Publication 2013/0148830 (published 13 June 2013) (“Sakaguchi”).
Claims 7–9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rasmussen; Silvestri and US Patent Application Publication 2010/0166241 (published 01 July) (“Sabio”).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rasmussen; Silvestri and US Patent Application Publication 2011/0206225 (published 25 August 2011) (“Møller”) and US Patent 2,521,414 (patented 01 December 1947 (“Schier”).
Claims 17–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rasmussen; Silvestri; Møller and Sakaguchi.
Claim 1 is drawn to “a detachable eartip.” The following table illustrates the correspondence between the claimed eartip and the Rasmussen reference.
Claim 1
The Rasmussen Reference
“1. A detachable eartip, comprising:
“an eartip body having an attachment end and an interfacing end opposite from the attachment end, the eartip body formed from a compliant material and comprising: 
Rasmussen describes a sealing element 20 has a body formed of soft silicone with one end 52 attaches to attachment structure 40/48 and another end 46 that enters into and interfaces with a user’s ear canal. Rasmussen at ¶¶ 24, 35, 103, 115, FIG.6. 
“an inner eartip body having a sidewall extending between the interfacing end and the attachment end, the sidewall defining a channel and having a first thickness near the attachment end and a second thickness different from the first thickness at the interfacing end; and
Element 20 includes an inner eartip body defined by the sidewall neck portion 60 whose thickness varies along its length, which ranges from the portion attaching to attachment structure 40/48 and the portion entering the ear canal. Id. at ¶ 116, FIGs.6, 7.
“an outer eartip body sized and shaped to be inserted into an ear canal and extending from the interfacing end, the outer eartip body extending toward the attachment end of the eartip; and
Element 20 also includes an outer eartip body, or dome portion. Id. at ¶ 115, FIG.6. The dome is inserted into the ear canal from the interfacing end, which includes the sound canal opening 46. Id. The dome folds back so that it extends towards the attachment end of Id.

“(i) a sidewall extending around a periphery of the attachment structure and defining an opening extending through the sidewall that fluidly couples the channel to an ambient environment and
“(ii) an attachment feature configured to allow the eartip to be removeably attached to a portable listening device.”
Element 20 similarly includes attachment portion 50 that extends from neck portion 60 (which corresponds to the claimed inner eartip body) and couples to attachment structure 40/48 of receiver 16. Id. Like the claimed rigid attachment structure, attachment portion 50 includes a sidewall 52 around its periphery and defining an opening 22 that extends through the sidewall to couple channel 46 with the ambient environment. Id. at ¶ 119, FIG.8.
Rasmussen does not describe attachment portions 50, 52 as a rigid attachment structure. They appear to be made of silicone as is the rest of sealing element 20.

Table 1
The table above shows that Rasmussen’s sealing element 20 is very similar to the claimed detachable eartip. The two differ because element 20  does not include a rigid attachment structure, but rather a relatively flexible attachment portion 50, 52 made of the same type of silicone used to form the remainder of element 20. This is not a patentable difference.
The Silvestri reference, like Rasmussen, describes a detachable cushion, or eartip. See Silvestri at ¶¶ 63–65, FIGs.3F, 8. Silvestri teaches and suggests forming attachment portions, such as a retaining collar 809, with a rigid material, including silicone that has been made with a higher rigidity See id. Silvestri teaches that the higher hardness/rigidity provides the stiffness necessary to securely hold the eartip in place. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly configure Rasmussen’s element 20 to include attachment portions 50, 52 made of a harder, more rigid, material than the rest of element 20. One of ordinary skill would have reasonably expected that the increased rigidity would improve the retention between element 20 and the receiver’s attachment structure 40/48. For the foregoing reasons, the combination of the Rasmussen and the Silvestri references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the opening is a first opening and the sidewall of the attachment structure defines a second opening separate from the first opening.”
Claim 3 depends on claim 2 and further requires the following:
“wherein the first and second openings are disposed on opposite hemispheres of the attachment structure.”
Rasmussen describes a single vent 22. Sakaguchi suggests including multiple vents 18 that each include an opening 18b at an interfacing end and an opening 18a in a sidewall. Sakaguchi at ¶ 46, FIG.14. For example, Sakaguchi includes four vents in different hemispheres. Id. For the foregoing reasons, the combination of the Rasmussen, the Silvestri and the Sakaguchi references makes obvious all limitations of the claims.
Claim 4 depends on claim 3 and further requires the following:

Claim 5 depends on claim 4 and further requires the following:
“wherein the first opening and second opening are positioned along a first axis of the attachment structure, and the two recesses are positioned along a second axis of the attachment structure different from the first axis of the attachment structure.”
Rasmussen's sealing member 20 includes a recess 50 for attachment member 48; recess 50 is on a different plane/axis than port 22. Rasmussen at FIG.6. Sakaguchi suggests forming that recess as either a continuous groove or a plurality of depressions/recesses 46b. Sakaguchi at ¶ 72, FIG.6. For the foregoing reasons, the combination of the Rasmussen, the Silvestri and the Sakaguchi references makes obvious all limitations of the claims.
Claim 6 depends on claim 2 and further requires the following:
“wherein the first and second openings are both oblong in shape.”
Sakaguchi similarly suggests forming vent openings 18a/18b as oblong shapes, like slits. See Sakaguchi at FIG.7(a). For the foregoing reasons, the combination of the Rasmussen, the Silvestri and the Sakaguchi references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the outer eartip body comprises a slit to prevent occlusion of the opening if the outer eartip body presses up against the opening.”
Claim 8 depends on claim 1 and further requires the following:

Claim 9 depends on claim 1 and further requires the following:
“wherein the outer eartip body comprises a bump within an inner surface of the outer eartip body to prevent occlusion of the opening if the outer eartip body presses up against the opening.”
Sabio suggests including openings 14 in an outer dome 11 to prevent occluding a vent in an inner dome 12. Sabio at ¶¶ 20–24, FIGs.1, 2. The outer dome 11 may be rotated to provide a degree of control over the amount of occlusion/venting provided by the inner dome’s vent. Id. For the foregoing reasons, the combination of the Rasmussen, the Silvestri and the Sabio references makes obvious all limitations of the claims.
Claim 10 is drawn to “an in-ear hearing device.” The following table illustrates the correspondence between the claimed device and the Rasmussen reference.
Claim 10
The Rasmussen Reference
“10. An in-ear hearing device, comprising:
Rasmussen describes a hearing device 2. Rasmussen at ¶¶ 99, 100, FIG.1B.
“a housing comprising an outer structure defining an internal cavity and an acoustic opening that allows sound to exit out of the outer structure; and
Hearing device 2 includes a housing 6 corresponding to the claimed outer structure to hold receiver 16 and a portion of sound canal/acoustic opening 46. Id. at ¶¶ 104–105, FIG.2A.
“a detachable eartip removeably attached to the outer structure of the housing and directing sound outputted through the acoustic 
“an eartip body having an attachment end and an interfacing end opposite from the attachment end, the eartip body comprising:
Id. at ¶¶ 24, 35, 103, 115, FIG.6.

Element 20 includes an inner eartip body defined by the sidewall neck portion 60 whose thickness varies along its length, which ranges from the portion attaching to attachment structure 40/48 and the portion entering the ear canal. Id. at ¶ 116, FIGs.6, 7.
“an outer eartip body sized and shaped to be inserted into an ear canal and extending from the interfacing end, the outer eartip body extending toward the attachment end of the eartip; and
Element 20 also includes an outer eartip body, or dome portion. Id. at ¶ 115, FIG.6. The dome is inserted into the ear canal from the interfacing end, which includes the sound canal opening 46. Id. The dome folds back so that it extends towards the attachment end of element 20—the end that couples with attachment structure 40/48. Id.
“a rigid attachment structure having a first end coupled to the attachment end of the inner eartip body and a second end opposite the first end : 
Element 20 similarly includes attachment portion 50 that extends from a first end (i.e., the neck portion 60 which corresponds to the claimed attachment end of the inner eartip body) to a second end that surrounds and couples to attachment structure 40/48 of receiver 16. Id.
Rasmussen does not describe attachment portions 50, 52 as a rigid attachment structure. They appear to be made of silicone as is the rest of sealing element 20.
(i) an attachment feature configured to allow the eartip to be removeably attached, at the second end of the rigid attachment structure, to the housing, and
The second end of attachment portion 50 includes an attachment feature in the form of a flange that fits around a cooperating tongue on attachment support 40/48. Id. at FIGs.6, 8.
“(ii) a sidewall extending around a periphery of the attachment structure from the first end to the second end and defining a cavity between the channel defined by the inner eartip body and an opening extending through the sidewall that fluidly couples the channel to an ambient environment through the cavity.”
Like the claimed rigid attachment structure, attachment portion 50 includes a sidewall 52 around its periphery and extending from a first portion (i.e., the joint between portion 50 and neck portion 60) and a second portion (i.e., the very end of portion 50 that surrounds and couples to attachment structure 40/48). That sidewall is depicted as defining an opening 22 that extends through the sidewall to couple channel 46 with the ambient environment. Id. at ¶ 119, FIG.8.

Table 2
The table above shows that Rasmussen’s hearing device 2 is very similar to the claimed in-ear hearing device. The two differ because element 20 does not include a rigid attachment structure, but rather a relatively flexible attachment portion 50, 52 made of the same type of silicone used to form the remainder of element 20. This is not a patentable difference.
The Silvestri reference, like Rasmussen, describes a detachable cushion, or eartip. See Silvestri at ¶¶ 63–65, FIGs.3F, 8. Silvestri teaches and suggests forming attachment portions, such as a retaining collar 809, with a rigid material, including silicone that has been made with a higher rigidity than the rest of the sealing element/cushion. See id. Silvestri teaches that the See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly configure Rasmussen’s element 20 to include attachment portions 50, 52 made of a harder, more rigid, material than the rest of element 20. One of ordinary skill would have reasonably expected that the increased rigidity would improve the retention between element 20 and the receiver’s attachment structure 40/48. For the foregoing reasons, the combination of the Rasmussen and the Silvestri references makes obvious all limitations of the claim.
Claim 16 is drawn to “a wireless listening device.” The following table illustrates the correspondence between the claimed device and the Rasmussen reference.
Claim 16
The Rasmussen Reference
“16. (Currently Amended) A wireless listening device, comprising:
Rasmussen describes a wireless hearing device 2. Rasmussen at ¶¶ 99, 100, FIG.1B.
“a housing comprising an outer structure defining an internal cavity and an acoustic opening that allows sound to exit out of the outer structure;
Hearing device 2 includes a housing 6 corresponding to the claimed outer structure to hold receiver 16 and a portion of sound canal/acoustic opening 46. Id. at ¶¶ 104–105, FIG.2A.
“a nozzle attached to the housing around the acoustic opening;
Housing 6 terminates with a nozzle, or attachment portion 40/48. Housing 6 includes a nozzle, or nose, 10 attached to housing 6 and its acoustic opening. Id. at FIG.5. Id.

Rasmussen does not include the claimed attachment mechanism that is formed of wire bent in various directions to from a spring compressible in lateral directions.
“a detachable eartip removably attached to the nozzle by the attachment mechanism, the detachable eartip comprising:
“a flexible eartip body having an attachment end and an interfacing end opposite from the attachment end, the eartip body comprising:
Rasmussen describes a sealing element 20 that has a body formed of soft silicone and having one end 52 attached to an attachment structure 40/48 and another end 46 that enters into and interfaces with a user’s ear canal. Id. at ¶¶ 24, 35, 103, 115, FIG.6.
“an inner eartip body having a sidewall extending between the interfacing end and the attachment end, the sidewall defining a channel and having a first thickness near the attachment end and a second thickness different from the first thickness at the interfacing end; and
Element 20 includes an inner eartip body defined by the sidewall neck portion 60 whose thickness varies along its length, which ranges from the portion attaching to attachment structure 40/48 and the portion entering the ear canal. Id. at ¶ 116, FIGs.6, 7.
“an outer eartip body sized and shaped to be inserted into an ear canal and extending from the interfacing end, the outer eartip body extending toward the attachment end of the eartip; and
Element 20 also includes an outer eartip body, or dome portion. Id. at ¶ 115, FIG.6. The dome is inserted into the ear canal from the interfacing end, which includes the sound canal opening 46. Id. The dome folds back so that it extends towards the attachment end of element 20—the end that couples with attachment structure 40/48. Id.
“a rigid attachment structure having a first end coupled to the attachment end of the inner eartip body and a second end opposite the first end at 
Id.
Rasmussen does not describe attachment portions 50, 52 as a rigid attachment structure. They appear to be made of silicone as is the rest of sealing element 20.

The second end of attachment portion 50 includes an attachment feature in the form of a flange that fits around a cooperating tongue on attachment support 40/48. Id. at FIGs.6, 8.
“(ii) a sidewall extending around a periphery of the attachment structure from the first end to the second end and defining a cavity between the channel defined by the inner eartip body and an opening extending through the sidewall that fluidly couples the channel to an ambient environment through the cavity.”
Like the claimed rigid attachment structure, attachment portion 50 includes a sidewall 52 around its periphery and extending from a first portion (i.e., the joint between portion 50 and neck portion 60) and a second portion (i.e., the very end of portion 50 that surrounds and couples to attachment structure 40/48). That sidewall is depicted as defining an opening 22 that extends through the sidewall to couple channel 46 with the ambient environment. Id. at ¶ 119, FIG.8.

Table 3
The table above shows that Rasmussen’s hearing device 2 is very similar to the claimed device. The two differ because element 20  does not include a rigid attachment structure, but rather a relatively flexible attachment portion 50, 52 made of the same type of silicone used to form the remainder of element 20. Moreover, Rasmussen does not describe the claimed 
The Silvestri reference, like Rasmussen, describes a detachable cushion, or eartip. See Silvestri at ¶¶ 63–65, FIGs.3F, 8. Silvestri teaches and suggests forming attachment portions, such as a retaining collar 809, with a rigid material, including silicone that has been made with a higher rigidity than the rest of the sealing element/cushion. See id. Silvestri teaches that the higher hardness/rigidity provides the stiffness necessary to securely hold the eartip in place. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly configure Rasmussen’s element 20 to include attachment portions 50, 52 made of a harder, more rigid, material than the rest of element 20. One of ordinary skill would have reasonably expected that the increased rigidity would improve the retention between element 20 and the receiver’s attachment structure 40/48.
Additionally, the Møller reference suggests various mechanisms for coupling an eartip to another element. Møller at FIGs.10–15. In one embodiment, Møller teaches and suggests adding a laterally-compressible, spring wire clip to the eartip’s connecting portion to provide an outward clamping force that improves the security of the fit between the two elements. Id. at ¶ 91, FIG.13; cf. Shier at FIG.10 (describing a laterally-compressible wire spring.) Accordingly, it would have been obvious for one of ordinary skill 
Claim 21 is drawn to “an eartip that can be removeably attached to an earbud.” The following table illustrates the correspondence between the claimed eartip and the Rasmussen reference.
Claim 21
The Rasmussen Reference
“21. An eartip that can be removeably attached to an earbud, the earbud tip comprising:
Rasmussen describes a sealing element 20 has a body formed of soft silicone with one end 52 attaches to attachment structure 40/48 and another end 46 that enters into and interfaces with a user’s ear canal. Rasmussen at ¶¶ 24, 35, 103, 115, FIG.6.
“an eartip body having an attachment end and an ear-interfacing end opposite the attachment end, the eartip body formed from a compliant material and including:
“(i) an inner eartip body that defines a sound channel extending from the attachment end to the ear-interfacing end, and
Element 20 includes an inner eartip body defined by the sidewall neck portion 60 whose thickness varies along its length, which ranges from the portion attaching to attachment structure 40/48 and the portion entering the ear canal. Id. at ¶ 116, FIGs.6, 7.
“(ii) a deformable outer eartip body extending radially around and surrounding at least a portion of the 
Id. at ¶ 115, FIG.6. The dome is inserted Id.

“(i) a sidewall extending around a periphery of the attachment structure and defining an opening extending through the sidewall that fluidly couples the sound channel to an ambient environment, and
“(ii) one or more attachment features configured to allow the eartip to be removeably attached to an earbud.”
Element 20 similarly includes attachment portion 50 that extends from neck portion 60 (which corresponds to the claimed inner eartip body) and couples to attachment structure 40/48 of receiver 16. Id. Like the claimed rigid attachment structure, attachment portion 50 includes a sidewall 52 around its periphery and defining an opening 22 that extends through the sidewall to couple channel 46 with the ambient environment. Id. at ¶ 119, FIG.8.
Rasmussen does not describe attachment portions 50, 52 as a rigid attachment structure. They appear to be made of silicone as is the rest of sealing element 20.

Table 4
The table above shows that Rasmussen’s sealing element 20 is very similar to the claimed detachable eartip. The two differ because element 20  does not include a rigid attachment structure, but rather a relatively flexible attachment portion 50, 52 made of the same type of silicone used to form the remainder of element 20. This is not a patentable difference.
The Silvestri reference, like Rasmussen, describes a detachable cushion, or eartip. See Silvestri at ¶¶ 63–65, FIGs.3F, 8. Silvestri teaches and See id. Silvestri teaches that the higher hardness/rigidity provides the stiffness necessary to securely hold the eartip in place. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly configure Rasmussen’s element 20 to include attachment portions 50, 52 made of a harder, more rigid, material than the rest of element 20. One of ordinary skill would have reasonably expected that the increased rigidity would improve the retention between element 20 and the receiver’s attachment structure 40/48. For the foregoing reasons, the combination of the Rasmussen and the Silvestri references makes obvious all limitations of the claim.
Claim 22 depends on claim 21 and further requires the following:
“the rigid attachment structure comprises first and second opposing ends;
“the sidewall of the rigid attachment structure extends from the first end to the second end and defines a cavity between the sound channel defined by the inner eartip body and the opening extending through the sidewall of the rigid attachment structure.”
Like the claimed rigid attachment structure, attachment portion 50 includes a sidewall 52 around its periphery and extending from a first portion (i.e., the joint between portion 50 and neck portion 60) and a second portion (i.e., the very end of portion 50 that surrounds and couples to attachment structure 40/48). That sidewall is depicted as defining an opening 22 that Id. at ¶ 119, FIG.8. For the foregoing reasons, the combination of the Rasmussen and the Silvestri references makes obvious all limitations of the claim.
Claims 11–15 and 17–20 recite substantially the same limitations as claims 2–6. Accordingly, these claims are rejected for the same reasons set forth in the obviousness rejections of claims 2–6. For the foregoing reasons, the combination of the Rasmussen, the Silvestri, the Sakaguchi, the Møller and the Schier references makes obvious all limitations of the claims.
Summary
Claims 1–22 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and 
Response to Applicant’s Arguments
Applicant’s Reply at 7–11 (12 March 2021) includes remarks related to the current obviousness rejections included in this Office action. Applicant remarks that the Rasmussen reference, even if modified to include a rigid attachment portion similar to the one suggested by the Silvestri reference, would not make obvious all limitations of the claims. (Reply at 7–10.) According to Applicant, Silvestri would not then include an opening extending through a sidewall of an attachment portion. (Id.) Rather, Silvestri’s element 20 would include a first opening above the attachment portion and a second opening below the attachment portion. (Id.)
Applicant’s position turns on the meaning of the claim term “attachment structure” and whether Rasmussen’s attachment portion 52 includes an opening in a corresponding portion. The plain meaning of the term “attachment structure” reasonably includes any structural component that works toward the attachment between two elements. In this sense, every aspect of Rasmussen’s attachment portion 52, particularly when it is formed of rigid material as suggested by Silvestri, is a part of an attachment structure. As depicted by Rasmussen, the entirety of portion 52 would 
Applicant also remarks that claims 10 and 16 require a sidewall that defines a cavity between a channel defined by an inner eartip body and the opening in the sidewall. (Reply at 10–11.) This cavity is seen in Rasmussen at FIG.8 as the vent path 22.
For the foregoing reasons, the Applicant has not demonstrated any error in the Office action. Accordingly, all the rejections will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/3/2021